*50Concurring Opinion.
Cox, C. J.
— I concur in the affirmance of the judgment of the trial court, and I agree that the Lefforge case was, perhaps, not well decided, owing to a failure to give due consideration to the general saving statute then in force and now designated as §248 Burns 1914, supra, whether that failure was due to the section’s being overlooked by the court, or to a belief that it applied only to civil statutes, is immaterial. I know of no case where this court has expressly refused to apply the saving force of the statute to a prosecution for crime, and a thorough consideration of the statute and its derivation must at once convince. that it is not to be limited in its application to eivil laws. There is nothing in the purview of the statute which gives indication that the legislative body in passing it intended to limit its application to acts of a civil nature; and the title given to it by the general assembly when it was passed evinces a purpose to make it apply to all subsequent acts of the legislature, whether civil or criminal, to save “any penalty, forfeiture or liability incurred under” a repealed statute. The title given to the act, supra, is, “An act declaring the effect of the repeal of statutes”. This general saving statute was obviously derived from the act of Congress of February 25, 1871, e. 71, 16 Stat. at L. 432 (1 U. S. Comp. St. §13). And prior to the time of its adoption by our lawmaking body the federal statute had been construed by Mr. Justice Miller, sitting on circuit in the • case of United States v. Ulric (1875), 3 Dill. 532, Fed. Cas. No. 16,594, to apply to criminal statutes. See, also, United States v. Reisinger (1888), 128 U. S. 398, 9 Sup. Ct. 99, 32 L. Ed. 480. So if there is doubt about the *51scope of our §248, supra, that doubt would have to give way under the rule that, when a law is adopted from those of another jurisdiction, the construction which had been put upon it by the courts of the states or the country from which it was taken is deemed to have been adopted with it.
But the Lefforge case is somewhat different from the one now before us. In that case the court was dealing with a ease where the criminal statute had been amended only, and amended solely in the matter of the penalty, which had been lessened. Acts 1891 p. 347. And in such circumstances the decision rendered in that case is supported by authority. .The case with which we are now dealing, however, involves a new act entirely covering the subject-matter of burglary and repealing all laws in conflict with it. It defines burglary in the first degree and burglary in the second degree, both offenses unknown to our laws before, where the offense of burglary, while denounced by the statute, had never been divided into degrees. The act provides different penalties measured to the degrees of the offense declared. To such a situation §248, supra, is clearly applicable.
Note. — Reported in 113 N. E. 925. Statutes prescribing effect of repeal of crim'nal statute on prosecutions for prior offenses, 6 Ann. Cas. 891; 12 Cyc 956.